Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 1 of 27




                          EXHIBIT 1
      Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 2 of 27                        12/7/2018 8:28 PM
                                                                            Chris Daniel - District Clerk Harris County
                                                                                              Envelope No. 29596936
                                                                                                      By: Nelson Cuero
                                                                                             Filed: 12/7/2018 8:28 PM

                              TRIAL CAUSE NO.
                              TRIAL CAUSE NO. 18-CV-1572
                                              18-CV-1572

COUNTY OF
COUNTY OF GALVESTON
          GALVESTON                            §        IN THE DISTRICT
                                                        IN THE DISTRICT COURT
                                                                        COURT
                                               §
        Plaintiff,
        Plaintiff,                             §
                                               §
vs.
vs.                                            §        212TH JUDICIAL DISTRICT
                                                        212TH JUDICIAL DISTRICT
                                               §
PURDUE PHARMA
PURDUE        LP, et
       PHARMA LP, et al.
                     al.                       §
                                               §
        Defendants.
        Defendants.                            §        GALVESTON COUNTY,
                                                        GALVESTON COUNTY, TEXAS
                                                                          TEXAS


           *************************************************************
           *************************************************************



                        MDL PRETRIAL
                        MDL PRETRIAL CAUSE NO. ___________
                                     CAUSE NO.
                        (MDL MASTER CAUSE
                        (MDL MASTER        NO. 2018-63587)
                                     CAUSE NO. 2018-63587)

                                               §        IN THE DISTRICT
                                                        IN THE DISTRICT COURT
                                                                        COURT
                                               §
                                               §
                                               §
IN RE TEXAS
IN RE TEXAS OPIOID
            OPIOID LITIGATION
                   LITIGATION                  §        152ND JUDICIAL
                                                        152ND          DISTRICT
                                                              JUDICIAL DISTRICT
                                               §
                                               §
                                               §
                                               §        HARRIS COUNTY,
                                                        HARRIS COUNTY, TEXAS
                                                                       TEXAS


           *************************************************************
           *************************************************************



                      NOTICE OF
                      NOTICE OF TRANSFER
                                TRANSFER OF
                                         OF TAG-ALONG
                                            TAG-ALONG CASE
                                                      CASE

        To the Honorable
        To the Honorable Court:
                         Court:

        As required
        As required by
                    by Rule
                       Rule 13.5(e)
                            13.5(e) and
                                    and Rule
                                        Rule 13.5(a),
                                             13.5(a), Rules
                                                      Rules of
                                                            of Judicial Administration, this
                                                               Judicial Administration, this

notice is
notice    to inform
       is to        the Court
             inform the Court that
                              that this
                                   this case
                                        case is transferred as
                                             is transferred as aa tag-along
                                                                  tag-along action
                                                                            action to
                                                                                   to the
                                                                                      the 152nd
                                                                                          152nd

District Court
District Court of
               of Harris
                  Harris County,
                         County, Texas before Judge
                                 Texas before Judge Schaffer.
                                                    Schaffer.
      Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 3 of 27



         On April
         On April 20,
                  20, 2018,
                      2018, Manufacturer Defendants1 filed
                            Manufacturer Defendants)  filed aa Motion
                                                               Motion to
                                                                      to Transfer six opioid-
                                                                         Transfer six opioid-

related Texas
related       cases and
        Texas cases and all
                        all future
                            future related
                                   related Texas
                                           Texas cases to aa pretrial
                                                 cases to    pretrial court
                                                                      court under
                                                                            under Rule
                                                                                  Rule 13
                                                                                       13 of
                                                                                          of the
                                                                                             the

Texas Rules of
Texas Rules of Judicial Administration. On
               Judicial Administration. On May
                                           May 1,
                                               1, 2018,
                                                  2018, Distributor Defendants2 joined
                                                        Distributor Defendants2  joined the
                                                                                        the

Rule 13
Rule 13 Motion
        Motion with
               with respect
                    respect to
                            to these
                               these cases
                                     cases and
                                           and identified
                                               identified two
                                                          two additional,
                                                              additional, related
                                                                          related Texas cases for
                                                                                  Texas cases for

transfer. On
transfer. On May
             May 10,
                 10, 2018, Manufacturer Defendants
                     2018, Manufacturer Defendants and
                                                   and Distributor
                                                       Distributor Defendants
                                                                   Defendants filed
                                                                              filed aa joint
                                                                                       joint

supplement to
supplement to the
              the Motion
                  Motion to
                         to Transfer, identifying ten
                            Transfer, identifying ten additional,
                                                      additional, related
                                                                  related cases
                                                                          cases for transfer.
                                                                                for transfer.

         On June
         On      13, 2018,
            June 13, 2018, the
                           the Texas MDL Panel
                               Texas MDL Panel granted the Motions
                                               granted the Motions to
                                                                   to Transfer in Docket
                                                                      Transfer in Docket No.
                                                                                         No.

18-0358, styled
18-0358, styled In
                In re
                   re Texas
                      Texas Opioid Litigation. (Order
                            Opioid Litigation. (Order Granting
                                                      Granting Motions
                                                               Motions to
                                                                       to Transfer,
                                                                          Transfer, attached
                                                                                    attached at
                                                                                             at

Appendix C.)
Appendix C.) On
             On June 18, 2018,
                June 18, 2018, the
                               the Texas
                                   Texas MDL
                                         MDL Panel
                                             Panel appointed
                                                   appointed the
                                                             the Honorable
                                                                 Honorable David
                                                                           David Peeples,
                                                                                 Peeples,

senior judge
senior judge of
             of the
                the 224th
                    224th District
                          District Court
                                   Court of Bexar County,
                                         of Bexar County, as
                                                          as the
                                                             the pretrial
                                                                 pretrial judge
                                                                          judge for
                                                                                for the
                                                                                    the Texas
                                                                                        Texas

Opioid Litigation MDL
Opioid Litigation MDL and
                      and transferred
                          transferred "all
                                      “all pending
                                           pending cases, together with
                                                   cases, together with any
                                                                        any tagalong
                                                                            tagalong cases,
                                                                                     cases, to
                                                                                            to

him.” (Appointment
him."              of Pretrial
      (Appointment of Pretrial Judge, attached at
                               Judge, attached at Appendix
                                                  Appendix D.)
                                                           D.)

         On August
         On August 25,
                   25, 2018,
                       2018, Judge Peeples recused
                             Judge Peeples recused himself. (Order of
                                                   himself. (Order of Voluntary
                                                                      Voluntary Recusal,
                                                                                Recusal,

attached at
attached at Appendix
            Appendix E.)
                     E.)              On September
                                      On September 5, 2018, the
                                                   5, 2018, the MDL
                                                                MDL Panel
                                                                    Panel reassigned
                                                                          reassigned the
                                                                                     the MDL
                                                                                         MDL

proceeding to
proceeding to Judge
              Judge Schaffer, ordering that
                    Schaffer, ordering that "the
                                            "the cases
                                                 cases listed
                                                       listed in
                                                              in the
                                                                 the Appendices
                                                                     Appendices of
                                                                                of the
                                                                                   the Motions
                                                                                       Motions
                                                                                        nd
for
for Transfer and all
    Transfer and all tag-along
                     tag-along cases
                               cases are
                                     are transferred
                                         transferred to
                                                     to Judge Robert Schaffer
                                                        Judge Robert          of the
                                                                     Schaffer of the 152
                                                                                     152nd District
                                                                                           District

Court of
Court of Harris
         Harris County."
                County." (Order
                         (Order Appointing
                                Appointing Pretrial
                                           Pretrial Court,
                                                    Court, attached
                                                           attached at
                                                                    at Appendix
                                                                       Appendix F.)
                                                                                F.) This case is
                                                                                    This case is

aa tag-along
   tag-along action
             action within
                    within the
                           the meaning
                               meaning of
                                       of the
                                          the Texas Rule of
                                              Texas Rule of Judicial Administration 13.2(g).
                                                            Judicial Administration 13.2(g).


11   The   Manufacturer Defendants
     The Manufacturer    Defendants that
                                      that filed
                                           filed the
                                                 the April
                                                      April 20
                                                            20 motion
                                                                motion were
                                                                         were Purdue
                                                                               Purdue Pharma
                                                                                       Pharma L.P.;
                                                                                                L.P.; Purdue
                                                                                                      Purdue Pharma
                                                                                                              Pharma Inc.;
                                                                                                                       Inc.;
     The   Purdue Frederick
     The Purdue    Frederick Company
                             Company Inc.;
                                        Inc.; Allergan
                                              Allergan Finance,
                                                       Finance, LLCLLC f/k/a
                                                                        f/k/a Actavis,
                                                                              Actavis, Inc.
                                                                                       Inc. f/k/a Watson Pharmaceuticals,
                                                                                            f/k/a Watson  Pharmaceuticals,
     Inc.;
     Inc.; Johnson
            Johnson & & Johnson;
                        Johnson; Janssen    Pharmaceuticals, Inc.;
                                  Janssen Pharmaceuticals,     Inc.; Ortho-McNeil-Janssen      Pharmaceuticals, Inc.
                                                                      Ortho-McNeil-Janssen Pharmaceuticals,            n/k/a
                                                                                                                  Inc. n/k/a
     Janssen Pharmaceuticals,
     Janssen   Pharmaceuticals, Inc.;
                                Inc.; Janssen   Pharmaceutica, Inc.
                                       Janssen Pharmaceutica,          n/k/a Janssen
                                                                  Inc. n/k/a Janssen Pharmaceuticals,
                                                                                      Pharmaceuticals, Inc.;   Endo Health
                                                                                                        Inc.; Endo   Health
     Solutions   Inc.; Endo
     Solutions Inc.;         Pharmaceuticals Inc.;
                       Endo Pharmaceuticals           Knoll Pharmaceutical
                                                Inc.; Knoll  Pharmaceutical Company,
                                                                               Company, aa wholly-owned
                                                                                              wholly-owned subsidiary
                                                                                                              subsidiary of
                                                                                                                          of
     AbbVie Inc.;
     AbbVie    Inc.; AbbVie
                     AbbVie Inc.;  Watson Laboratories,
                             Inc.; Watson   Laboratories, Inc.;   Actavis LLC;
                                                            Inc.; Actavis  LLC; and
                                                                                 and Actavis
                                                                                       Actavis Pharma,
                                                                                                Pharma, Inc.
                                                                                                         Inc. f/k/a
                                                                                                              f/k/a Watson
                                                                                                                    Watson
     Pharma, Inc.
     Pharma,   Inc.
2
2
     The Distributor Defendants
     The Distributor Defendants that
                                that filed the May
                                     filed the May 11 motion
                                                      motion were
                                                             were AmerisourceBergen
                                                                  AmerisourceBergen Drug
                                                                                    Drug Corporation,
                                                                                         Corporation, McKesson
                                                                                                      McKesson
     Corporation, and
     Corporation, and Cardinal
                      Cardinal Health,
                               Health, Inc.
                                        Inc.




                                                             22
     Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 4 of 27



       Upon filing
       Upon        this notice
            filing this notice of transfer with
                               of transfer with the
                                                the Transfer Order, this
                                                    Transfer Order, this case is deemed
                                                                         case is        transferred
                                                                                 deemed transferred

from the trial
from the trial court to the
               court to the MDL
                            MDL Pretrial
                                Pretrial Court
                                         Court pursuant
                                               pursuant to
                                                        to Rule
                                                           Rule of
                                                                of Judicial Administration
                                                                   Judicial Administration

13.5(e). The
13.5(e).     effect on
         The effect on aa trial
                          trial court
                                court of
                                      of filing this Notice
                                         filing this Notice of
                                                            of Transfer
                                                               Transfer is
                                                                        is further discussed in
                                                                           further discussed    Rule
                                                                                             in Rule

13.5(b).
13.5(b).

       As required
       As required by
                   by Rule
                      Rule 13.5(a),
                           13.5(a), attached
                                    attached at
                                             at Appendix
                                                Appendix A
                                                         A to
                                                           to this
                                                              this notice
                                                                   notice is
                                                                          is aa list of all
                                                                                list of all parties
                                                                                            parties

who have
who have appeared
         appeared and
                  and remain
                      remain in
                             in the
                                the case,
                                    case, and
                                          and the
                                              the names, addresses, phone
                                                  names, addresses, phone numbers,
                                                                          numbers, and
                                                                                   and bar
                                                                                       bar

numbers of
numbers of their
           their attorneys.
                 attorneys.

       Attached at
       Attached at Appendix
                   Appendix B
                            B to
                              to this
                                 this notice
                                      notice is
                                             is aa list
                                                   list of
                                                        of all
                                                           all parties
                                                               parties who
                                                                       who have
                                                                           have not
                                                                                not yet
                                                                                    yet appeared
                                                                                        appeared in
                                                                                                 in

the case.
the case.




                                                 33
    Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 5 of 27



Dated: December
Dated: December 7,
                7, 2018
                   2018                Respectfully submitted,
                                       Respectfully  submitted,
                                       /s/ Hannah
                                       /s/ Hannah Sibiski
                                                   Sibiski
                                       Hannah Sibiski
                                       Hannah   Sibiski
                                       State Bar No.
                                       State Bar No. 24041373
                                                      24041373
                                       Hannah.Sibiski@arnoldporter.com
                                       Hannah.  Sibiski@amoldporter.com
                                       ARNOLD &
                                       ARNOLD    & PORTER
                                                   PORTER KAYE
                                                            KAYE S   CHOLER LLP
                                                                   SCHOLER  LLP
                                       700 Louisiana
                                       700  Louisiana Street,
                                                       Street, Suite 4000
                                                               Suite 4000
                                       Houston, Texas
                                       Houston,  Texas 77002
                                                        77002
                                       Tel: 713-576-2400
                                       Tel: 713-576-2400
                                       Fax: 713-576-2499
                                       Fax:  713-576-2499

                                       Counsel  for Defendants
                                       Counsel for  Defendants Endo
                                                               Endo Health
                                                                    Health Solutions
                                                                           Solutions
                                       Inc. and
                                       Inc.     Endo Pharmaceuticals
                                            and Endo Pharmaceuticals Inc.
                                                                     Inc.




                                      4
                                      4
     Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 6 of 27



                                 CERTIFICATE OF
                                 CERTIFICATE OF SERVICE
                                                SERVICE

        II certify
           certify that
                   that aa true
                           true and
                                and correct
                                    correct copy
                                            copy of
                                                  of the
                                                     the foregoing
                                                         foregoing instrument
                                                                   instrument was
                                                                              was served
                                                                                  served via
                                                                                         via email
                                                                                             email on
                                                                                                   on
the following
the following counsel
                 counsel onon December
                              December 7,   2018:
                                         7, 2018:

       County  of Bee:
       County of  Bee:
              jsimon@sgpblaw.com; acarter@sgpblaw.com;
              jsimon@sgpblaw.com; acarter@sgpblaw.com; hdavis@sgpblaw.com;
                                                       hdavis@sgpblaw.com;
              rick@doddfirm.com

       County of Bexar:
       County of Bexar:
              mphipps@phippsandersondeacon.com; bdeacon@phippsandersondeacon.com;
              mphipps@phippsandersondeacon.com;    bdeacon@phippsandersondeacon.com;
              spurnell@phippsandersondeacon.com; mtalafuse@phippsandersondeacon.com;
              spurnell@phippsandersondeacon.com;  mtalafuse@phippsandersondeacon.com;
              bfisher@phippsandersondeacon.com; kim@kellsto.com;
              bfisher@phippsandersondeacon.com;  kim@kellsto.com;
              mcwatts@wattsguerra.com; fguerra@wattsguerra.com;
              mcwatts@wattsguerra.com;  fguerra@wattsguerra.com;
              ssanford@wattsguerra.com; wjefferson@adjtlaw.com;
              ssanford@wattsguerra.com; wjefferson@adjtlaw.com; rekery@adjtlaw.com;
                                                                rekery@adjtlaw.com;
              nbacarisse@adjtlaw.com; nlahood@bexar.org
              nbacarisse@adjtlaw.com; nlahood@bexar.org

       County of Burleson:
       County of Burleson:
              mike@gld-law.com; mcwatts@wattsguerra.com;
              mike@gld-law.com;   mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
                                                             ssanford@wattsguerra.com;
              aoneill@aoneilllaw.com; tfibich@fibichlaw.com;
              aoneill@aoneilllaw.com; tfibich@fibichlaw.com; jhenderson@fibichlaw.com;
                                                              jhenderson@fibichlaw.com;
              Pamm@gld-law.com
              Pamm@gld-law.com

       County of Burnet:
       County of Burnet:
              bca@burnetcountytexas.org; rick@doddfirm.com;
              bca@burnetcountytexas.org; rick@doddfirm.com; jsimon@sgpblaw.com;
              acarter@sgpblaw.com; hdavis@sgpblaw.com
              acarter@sgpblaw.com; hdavis@sgpblaw.com

       County of Cameron:
       County of Cameron:
              mike@gld-law.com; mcwatts@wattsguerra.com;
              mike@gld-law.com;   mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
                                                             ssanford@wattsguerra.com;
              aoneill@aoneilllaw.com; tfibich@fibichlaw.com;
              aoneill@aoneilllaw.com; tfibich@fibichlaw.com; jhenderson@fibichlaw.com;
                                                              jhenderson@fibichlaw.com;
              Pamm@gld-law.com
              Pamm@gld-law.com

       County of Cass:
       County of Cass:
              rlee.da@casscountytx.org; jsimon@sgpblaw.com;
              rlee.da@casscountytx.org; jsimon@sgpblaw.com; acarter@sgpblaw.com;
                                                            acarter@sgpblaw.com;
              hdavis@sgpblaw.com; walker@martinwalkerlaw.com;
              hdavis@sgpblaw.com;   walker@martinwalkerlaw.com;
              rmartin@martinwalkerlaw.com
              rmartin@martinwalkerlaw.com

       County of Cooke:
       County of Cooke:
              Ed.zielinski@co.cooke.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
              Ed.zielinski@co.cooke.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
              hdavis@sgpblaw.com; walker@martinwalkerlaw.com;
              hdavis@sgpblaw.com;  walker@martinwalkerlaw.com;
              rmartin@martinwalkerlaw.com
              rmartin@martinwalkerlaw.com

       County  of Coryell:
       County of  Coryell:
              county_attorney@coryellcounty.org ;; rick@doddfirm.com;
              county_attorney@coryellcounty.org    rick@doddfirm.com;
              jsimon@sgpblaw.com; acarter@sgpblaw.com;
              jsimon@sgpblaw.com;  acarter@sgpblaw.com; hdavis@sgpblaw.com
                                                          hdavis@sgpblaw.com




                                                 55
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 7 of 27



  County  of Dallas:
  County of  Dallas:
         jjsimon@sgpblaw.com;   acarter@sgpblaw.com; wml@lanierlawfirm.com;
           simon@soblaw.com; acarter@sgpblaw.com;     wml@lanierlawfirm.com;
          reagan.bradford@lanierlawfirm.com; ltaylor@thecochranfirmdallas.com;
          reagan.bradford@lanierlawfirm.com; ltaylor@thecochranfirmdallas.com;
          Russell.roden@dallascounty.org
          Russell.roden@dallascounty.org

  County of Delta:
  County of Delta:
         countyattorney@deltacountytx.com; jsimon@sgpblaw.com;
         countyattorney@deltacountytx.com; jsimon@sgpblaw.com;
         acarter@sgpblaw.com; jwalker@martinwalkerlaw.com;
         acarter@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com
         rmartin@martinwalkerlaw.com

  County  of Dimmit:
  County of  Dimmit:
         jsimon@sgpblaw.com; acarter@sgpblaw.com;
         jsimon@sgpblaw.com;  acarter@sgpblaw.com; hdavis@sgpblaw.com;
                                                   hdavis@sgpblaw.com;
         rick@doddfirm.com; rwaii@armstrong-firm.com
         rick@doddfirm.com; rwaii@armstrong-firm.com

  County of Ector:
  County of Ector:
         dusty.gallivan@ectorcounty.gov; jsimon@sgpblaw.com;
         dusty.gallivan@ectorcounty.gov; jsimon@sgpblaw.com; acarter@sgpblaw.com;
                                                             acarter@sgpblaw.com;
         hdavis@sgpblaw.com; bobwhitetx@mac.com
         hdavis@sgpblaw.com;   bobwhitetx@mac.com

  County  of El
  County of  El Paso:
                Paso:
         joanne.bernal@epcounty.com; mike@gld-law.com;
         joanne.bernal@epcounty.com; mike@gld-law.com; mcwatts@wattsguerra.com;
                                                       mcwatts@wattsguerra.com;
         ssanford@wattsguerra.com; Pamm@gld-law.com;
         ssanford@wattsguerra.com; Pamm@gld-law.com; tfibich@fibichlaw.com;
                                                     tfibich@fibichlaw.com;
         jhenderson@fibichlaw.com
         jhenderson@fibichlaw.com

  County  of Falls:
  County of  Falls:
         jsimon@sgpblaw.com; acarter@sgpblaw.com;
         jsimon@sgpblaw.com;  acarter@sgpblaw.com; rick@doddfirm.com;
                                                   rick@doddfirm.com;
         dajodygilliam@gmail.com
         dajodygilliam@gmail.com

  County  of Fannin:
  County of  Fannin:
         jsimon@sgpblaw.com; acarter@sgpblaw.com;
         jsimon@sgpblaw.com; acarter@sgpblaw.com; hdavis@sgpblaw.com;
                                                  hdavis@sgpblaw.com;
         walker@martinwalkerlaw.com; rmartin@martinwalkerlaw.com
         walker@martinwalkerlaw.com; rmartin@martinwalkerlaw.com

  County  of Freestone:
  County of  Freestone:
         jsimon@sgpblaw.com; acarter@sgpblaw.com;
         jsimon@sgpblaw.com; acarter@sgpblaw.com; hdavis@sgpblaw.com;
                                                  hdavis@sgpblaw.com;
         blake@beckham-group.com; Patrick@beckham-group.com
         blake@beckham-group.com;  Patrick@beckham-group.com

  County  of Galveston
  County of  Galveston
         jack.roady@co.galveston.tx.us; ssanford@wattsguerra.com;
         jack.roady@co.galveston.tx.us; ssanford@wattsguerra.com;
         mcwatts@wattsguerra.com; bob.boemer@co.galveston.tx.us;
         mcwatts@wattsguerra.com;   bob.boemer@co.galveston.tx.us; aoneill@aoneill-
                                                                   aoneill@aoneill-
         law.com;  mike@gld-law.com; pamm@gld-law.com;
         law.com; mike@gld-law.com;   pamm@gld-law.com; tfibich@fibichlaw.com
                                                           tfibich@fibichlaw.com

  County  of Grayson
  County of  Grayson
         jsimon@sgpblaw.com; acarter@sgpblaw.com;
         jsimon@sgpblaw.com;  acarter@sgpblaw.com; hdavis@sgpblaw.com;
                                                   hdavis@sgpblaw.com;
         walker@martinwalkerlaw.com; rmartin@martinwalkerlaw.com;
         walker@martinwalkerlaw.com;  rmartin@martinwalkerlaw.com;
         rsanders@somlaw.net; myoung@somlaw.net
         rsanders@somlaw.net; myoung@somlaw.net




                                        6
                                        6
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 8 of 27



  County  of Harrison:
  County of  Harrison:
         cokesolomon@co.harrison.tx.us; kurt@truelovelawfirm.com;
         cokesolomon@co.harrison.tx.us;                            mike@gld-
                                         kurt@truelovelawfirm.com; mike@gld-
         law.com;  mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
         law.com; mcwatts@wattsguerra.com;   ssanford@wattsguerra.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com; Pamm@gld-law.com
                                                           Pamm@gld-law.com

  County  of Hidalgo:
  County of  Hidalgo:
         mike@gld-law.com; mcwatts@wattsguerra.com;
         mike@gld-law.com;   mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
                                                       ssanford@wattsguerra.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com; jjhinojosa@bizgv.rr.com;
         tfibich@fibichlaw.com;
         Pamm@gld-law.com
         Pamm@gld-law.com

  County  of Hopkins:
  County of  Hopkins:
         jsimon@sgpblaw.com; acarter@sgpblaw.com;
         jsimon@sgpblaw.com;  acarter@sgpblaw.com; jwalker@martinwalkerlaw.com;
                                                   jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com
         rmartin@martinwalkerlaw.com

  County of Houston:
  County of Houston:
         daphne.session@co.houston.tx.us; jsimon@sgpblaw.com;
         daphne.session@co.houston.tx.us; jsimon@sgpblaw.com; acarter@spgblaw.com;
                                                               acarter@spgblaw.com;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         hdavis@sgpblaw.com;  jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; jodyg@griffithandgriffithpc.com

  County of Johnson
  County of Johnson
         mccarley@fnlawfirm.com; fears@fnlawfirm.com;
         mccarley@fnlawfirm.com;                      mn@fnlawfirm.com;
                                 fears@fnlawfirm.com; mn@fnlawfirm.com;
         smaclean@macleanfirm.com; mdaniel@lawyerworks.com
         smaclean@macleanfirm.com;  mdaniel@lawyerworks.com

  County of Kendall:
  County of Kendall:
         nicole.bishop@co.kendall.tx.us; jsimon@sgpblaw.com;
         nicole.bishop@co.kendall.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
                                                              acarter@sgpblaw.com;
         hdavis@sgpblaw.com;  jwalker@martinwalkerlaw.com;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; rwaii@armstrong-firm.com
         rmartin@martinwalkerlaw.com;    rwaii@armstrong-firm.com

  County  of Kerr:
  County of  Kerr:
         mike@gld-law.com; mcwatts@wattsguerra.com;
         mike@gld-law.com;   mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
                                                       ssanford@wattsguerra.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com; Pamm@gld-law.com
                                                           Pamm@gld-law.com

  County  of Liberty:
  County of  Liberty:
                                   mcwatts@wattsguerra.com;
         nhusain@hlalawfirm.com; mcwatts@wattsguerra.com;
         ssanford@wattsguerra.com; mike@gld-law.com;
         ssanford@wattsguerra.com;  mike@gld-law.com; randy@gunterlaw.com;
                                                       randy@gunterlaw.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com;
         maziz@abrahamwatkins.com
         maziz@abrahamwatkins.com

  County of Limestone:
  County of Limestone:
         rdefriend@co.limestone.tx.us; jsimon@sgpblaw.com;
         rdefriend@co.limestone.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
                                                           acarter@sgpblaw.com;
         hdavis@sgpblaw.com; blake@beckham-group.com;
         hdavis@sgpblaw.com;  blake@beckham-group.com; Patrick@beckham-
                                                         Patrick@beckham-
         group.com
         group.corn




                                       7
                                       7
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 9 of 27



  County of Marion:
  County of Marion:
         angela.smoak@co.marion.tx.us; jsimon@sgpblaw.com;
         angela.smoak@co.marion.tx.us; jsimon@sgpblaw.com; acarter@spgblaw.com;
                                                           acarter@spgblaw.com;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         hdavis@sgpblaw.com;  jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com
         rmartin@martinwalkerlaw.com

  County of McMullen:
  County of McMullen:
         Kimberly.Dusek@mcmullencounty.org; jsimon@sgpblaw.com;
         Kimberly.Dusek@mcmullencounty.org;  jsimon@sgpblaw.com;
         acarter@sgpblaw.com; hdavis@sgpblaw.com;
         acarter@sgpblaw.com; hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; rwaii@armstrong-firm.com
         rmartin@martinwalkerlaw.com; rwaii@armstrong-firm.com

  County of Milam:
  County of Milam:
         daoffice@milamcounty.net; wfisher@fisherboyd.com;
         daoffice@milamcounty.net; wfisher@fisherboyd.com;
         bjohnson@fisherboyd.com; jsimon@sgpblaw.com;
         bjohnson@fisherboyd.com;  jsimon@sgpblaw.com; acarter@sgpblaw.com;
                                                        acarter@sgpblaw.com;
         rick@doddfirm.com
         rick@doddfirm.com

  County  of Nacogdoches:
  County of  Nacogdoches:
         jfleming@co.nacogdoches.tx.us; jsimon@sgpblaw.com;
         jfleming@co.nacogdoches.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
                                                            acarter@sgpblaw.com;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         hdavis@sgpblaw.com;  jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; wml@lanierlawfirm.com;
         rmartin@martinwalkerlaw.com;  wml@lanierlawfirm.com;
         reagan.bradford@lanierlawfirm.com
         reagan.bradford@lanierlawfirm.com

  County of Nueces
  County of Nueces and
                   and Nueces
                       Nueces County  Hospital District
                              County Hospital  District
         laura.jimemez@nuecesco.com;   richard@rs-law.com; wml@lanierlawfirm.com;
         laura.jimemez@nuecesco.com; richard@rs-law.com;   wml@lanierlawfirm.com;
         reagan.bradford@lanierlawfirm.com; jimragan13@gmail.com;
         reagan.bradford@lanierlawfirm.com;
         mphipps@phippsandersondeacon.com; bdeacon@phippsandersondeacon.com;
         mphipps@phippsandersondeacon.com;     bdeacon@phippsandersondeacon.com;
         mtalafuse@phippsandersondeacon.com;    bfisher@phippsandersondeacon.com;
         mtalafuse@phippsandersondeacon.com; bfisher@phippsandersondeacon.com;
         kim@kellsto.com; dreich@reichandbinstock.com;
         kim@kellsto.com; dreich@reichandbinstock.com;
         bbinstock@reichandbinstock.com; purnell.simon@gmail.com
         bbinstock@reichandbinstock.com;

  County  of Orange:
  County of  Orange:
         jkimbrough@co.orange.tx.us; jsimon@sgpblaw.com;
         jkimbrough@co.orange.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
                                                         acarter@sgpblaw.com;
         hdavis@sgpblaw.com; pdhendersonlaw@aol.com;
         hdavis@sgpblaw.com;  pdhendersonlaw@aol.com; ddies@dieslaw.com;
                                                      ddies@dieslaw.com;
         sparkhurst@dieslaw.com
         sparkhurst@dieslaw.com

  County of Panola:
  County of Panola:
         Danny.davidson@co.panola.tx.us; jsimon@sgpblaw.com;
         Darmy.davidson@co.panola.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
                                                              acarter@sgpblaw.com;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         hdavis@sgpblaw.com;  jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; greg@lovetrialfirm.com;
         rmartin@martinwalkerlaw.com; greg@lovetrialfirm.com;
         ron@adkisonlawfirm.com
         ron@adkisonlawfinn.com

  County  of Parker:
  County of  Parker:
         john.forrest@parkercountytx.com; rick@doddfirm.com;
         john.forrest@parkercountytx.com; rick@doddfirm.com; jsimon@soblaw.com;
                                                             jsimon@sgpblaw.com;
         acarter@sgpblaw.com
         acarter@sgpblaw.com




                                      8
                                      8
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 10 of 27



  County  of Potter:
  County of  Potter:
         tadfowler@co.potter.tx.us; jsimon@sgpblaw.com;
         tadfowler@co.potter.tx.us; jsimon@sgpblaw.com; hdavis@sgpblaw.com;
                                                         hdavis@sgpblaw.com;
         acarter@spgblaw.com; wml@lanierlawfirm.com;
         acarter@spgblaw.com;   wml@lanierlawfirm.com;
         reagan.bradford@lanierlawfirm.com; jwalker@martinwalkerlaw.com;
         reagan.bradford@lanierlawfirm.com;   jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; brian@tshhr.com;
         rmartin@martinwalkerlaw.com;    brian@tshhr.com; mlogsdon@mhba.com
                                                          mlogsdon@mhba.com

  County of Robertson:
  County of Robertson:
         cotysiegert@robertsoncounty.org; jsimon@sgpblaw.com;
         cotysiegert@robertsoncounty.org; jsimon@sgpblaw.com; hdavis@sgpblaw.com;
                                                              hdavis@sgpblaw.com;
         acarter@spgblaw.com; blake@beckham-group.com;
         acarter@spgblaw.com;  blake@beckham-group.com; Patrick@beckham-
                                                         Patrick@beckham-
         group.com; rick@doddfinn.com
         group.com; rick@doddfirm.com

  County  of San
  County of  San Patricio
                 Patricio
         tamara@co.san-patricio.tx.us;
         tamara@co.  san-patricio.tx.us; jjhtlawl@sbcglobal.net; wjefferson@adjtlaw.com;
                                           htlawl@sbcglobal.net; wj efferson@adjtlaw.com;
         rekery@adjtlaw.com; nbacarisse@adjtlaw.com;
         rekery@adjtlaw.com;   nbacarisse@adjtlaw.com;
         mphipps@phippsandersondeacon.com;
         mphipps@phippsandersondeacon.com;
         bdeacon@phippsandersondeacon.com;
         bdeacon@phippsandersondeacon.             mtalafuse@phippsandersondeacon.com;
                                              com; mtalafuse @phippsandersondeacon.com;
         bfisher@phippsandersondeacon.com; kim@kellsto.com
         bfisher@phippsandersondeacon.com;       kim@kellsto.com

  County of Shelby:
  County of Shelby:
         rholesgary@yahoo.com; jsimon@sgpblaw.com;
         rholesgary@yahoo.com;  jsimon@sgpblaw.com; hdavis@sgpblaw.com;
                                                    hdavis@sgpblaw.com;
         acarter@spgblaw.com; jwalker@martinwalkerlaw.com;
         acarter@spgblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; ron@adkisonlawfirm.com
         rmartin@martinwalkerlaw.com; ron@adkisonlawfirm.com

  County of Travis:
  County of Travis:
         wml@lanierlawfirm.com; reagan.bradford@lanierlawfinn.com;
         wml@lanierlawfinn.com;    reagan.bradford@lanierlawfirm.com;
         shendler@hendlerlaw.com; lulu@prismnet.com;
         shendler@hendlerlaw.com;    lulu@prismnet.com; rwebber@hendlerlaw.com;
                                                         rwebber@hendlerlaw.com;
         Richard@rs-law.com; dreich@reichandbinstock.com;
         Richard@rs-law.com;   dreich@reichandbinstock.com;
         david.escamilla@traviscountytx.gov; sherine.thomas@traviscountytx.gov;
         david.escamilla@traviscountytx.gov;  sherine.thomas@traviscountytx.gov;
         sharon.talley@traviscountytx.gov; ryan.fite@traviscountytx.gov
         sharon.talley@traviscountytx.gov; ryan.fite@traviscountytx.gov

  County  of Trinity:
  County of  Trinity:
         tcj@co.trinity.tx.us; jsimon@soblaw.com;
         tcj@co.trinity.tx.us; jsimon@sgpblaw.com; hdavis@sgpblaw.com;
                                                    hdavis@sgpblaw.com;
         acarter@spgblaw.com; jwalker@martinwalkerlaw.com;
         acarter@spgblaw.com;     jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com

  County  of Van
  County of      Zandt:
             Van Zandt:
         jsimon@sgpblaw.com; acarter@sgpblaw.com;
         jsimon@sgpblaw.com;  acarter@sgpblaw.com; jwalker@martinwalkerlaw.com;
                                                   jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; chrismartin@vanzandtcounty.org
         rmartin@martinwalkerlaw.com; chrismartin@vanzandtcounty.org

  County  of Waller:
  County of  Waller:
         aoneill@aoneilllaw.com; mcwatts@wattsguena.com;
         aoneill@aoneilllaw.com;  mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
                                                           ssanford@wattsguerra.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com; mike@gld-law.com;
                                                          mike@gld-law.com;
         Pamm@gld-law.com
         Pamm@gld-law.com




                                          99
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 11 of 27



  County  of Wood:
  County of  Wood:
         jwheeler@co.wood.tx.us; jsimon@sgpblaw.com;
         jwheeler@co.wood.tx.us; jsimon@sgpblaw.com; acarter@spgblaw.com;
                                                     acarter@spgblaw.com;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         hdavis@sgpblaw.com;  jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com
         rmartin@martinwalkerlaw.com

  State of
  State of Texas:
           Texas:
          patrick.sweeten@oag.texas.gov; paul.singer@oag.texas.gov;
          patrick.sweeten@oag.texas.gov;  paul.singer@oag.texas.gov;
          nanette.dinunzio@oag.texas.gov; stephanie.eberhardt@oag.texas.gov;
          nanette.dinunzio@oag.texas.gov;  stephanie.eberhardt@oag.texas.gov;
          valeria.sartorio@oag.texas.gov; daniel.zwart@oag.texas.gov
          valeria.sartorio@oag.texas.gov; daniel.zwart@oag.texas.gov

  Abbott Laboratories
  Abbott Laboratories
         JKO'Connor@Venable.com;
         JKO'Connor@Venable.com; JAMcCauley@Venable.com;
                                     JAMcCauley@Venable.com;
         ATErtas@Venable.com
         ATErtas@Venable.com
  AbbVie Inc.
  AbbVie  Inc. and Knoll Pharmaceutical
               and Knoll Pharmaceutical Company,
                                        Company, aa wholly-owned
                                                    wholly-owned subsidiary
                                                                 subsidiary of
                                                                            of AbbVie
                                                                               AbbVie
  Inc.
  Inc.
         jlwilkes@jonesday.com; separker@jonesday.com;
         jlwilkes@jonesday.com;  separker@jonesday.com; dbalden@jonesday.com
                                                          dbalden@jonesday.com

  Advanced Pharma,
  Advanced Pharma, Inc.
                   Inc. d/b/a
                        d/b/a Avella
                              Avella of
                                     of Houston
                                        Houston
        zfoley@thompsoncoe.com; creed@thompsoncoe.com
        zfoley@thompsoncoe.com;    creed@thompsoncoe.com

  Allergan Finance,
  Allergan  Finance, LLC
                     LLC f/k/a
                          f/k/a Actavis,
                                Actavis, Inc.
                                         Inc. f/k/a
                                              f/k/a Watson Pharmaceuticals, Inc.;
                                                    Watson Pharmaceuticals, Inc.; Allergan
                                                                                  Allergan
  Sales, LLC;
  Sales, LLC; and  Allergan USA
               and Allergan       Inc.
                             USA Inc.
          wh@wsfirm.com; jennifer.levy@kirkland.com;
          wh@wsfirm.com;     jennifer.levy@kirkland.com; donna.welch@kirkland.com;
                                                           donna.welch@kirkland.com;
          rothm@kirkland.com; tknapp@kirkland.com; zac.ciullo@kirkland.com;
          andrea@wsfirm.com
          andrea@wsfinn.com

  AmerisourceBergen Corporation
  AmerisourceBergen Corporation and AmerisourceBergen Drug
                                and AmerisourceBergen  Drug Corporation
                                                            Corporation
        SMcClure@ReedSmith.com;
        SMcClure@ReedSmith.com; SPerry@ReedSmith.com;
        MBernick@ReedSmith.com; RBuchhorn@reedsmith.com;
        MBernick@ReedSmith.com;    RBuchhorn@reedsmith.com;
        ARollins@ReedSmith.com; SRocchino@reedsmith.com;
        ARollins@ReedSmith.com;   SRocchino@reedsmith.com;
        NHlawatsch@reedsmith.com; LSchack@ReedSmith.com;
        NHlawatsch@reedsmith.com;   LSchack@ReedSmith.com;
        melissa@gillamsmithlaw.com; james@litzlerlaw.com;
        melissa@gillamsmithlaw.com;  james@litzlerlaw.com;
        AEMCH@jacksonkelly.com
        AEMCH@jacksonkelly.com

  Cardinal Health, Inc.;
  Cardinal Health, Inc.; Cardinal Health 105,
                         Cardinal Health      Inc.; Cardinal
                                         105, Inc.;          Health 108,
                                                    Cardinal Health      LLC; Cardinal
                                                                    108, LLC; Cardinal
  Health 110,
  Health      LLC; Cardinal
         110, LLC;           Health 112,
                    Cardinal Health 112, LLC;
                                         LLC; Cardinal   Health 200,
                                               Cardinal Health  200, LLC;
                                                                     LLC; and
                                                                          and Cardinal
                                                                              Cardinal
  Health 414,
  Health      LLC
         414, LLC
         mmengis@bakerlaw.com; mraley@bakerlaw.com;
         mmengis@bakerlaw.com;     mraley@bakerlaw.com; emainigi@wc.com;
                                                           emainigi@wc.com;
         lheard@wc.com;   spyser@wc.com; ahardin@wc.com;
         lheard@wc.com; spyser@wc.com;     ahardin@wc.com; EPistilli@wc.com;
                                                              EPistilli@wc.com;

  Depomed, Inc.
  Depomed, Inc.
       kevin.sadler@bakerbotts.com; david.arlington@bakerbotts.com;
       kevin.sadler@bakerbotts.com; david.arlington@bakerbotts.com;
       scott.powers@bakerbotts.com
       scott.powers@bakerbotts.com




                                          10
                                          10
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 12 of 27



  Endo Health
  Endo Health Solutions
              Solutions Inc.
                        Inc. and Endo Pharmaceuticals
                             and Endo Pharmaceuticals Inc.
                                                      Inc.
        John.Lombardo@arnoldporter.com;
        John.Lombardo@arnoldporter.com; Sean.Morris@arnoldporter.com;
                                           Sean.Morris@arnoldporter.com;
        hannah.sibiski@arnoldporter.com; Andrew.Bergman@amoldporter.com
        hannah.sibiski@amoldporter.com;   Andrew.Bergman@arnoldporter.com

  Insys Therapeutics,
  Insys               Inc. and
        Therapeutics, Inc. and Insys
                               Insys Manufacturing,
                                     Manufacturing, LLC
                                                     LLC
         Joe.Franco@hklaw.com;     Nicholas.Sarokhanian@hklaw.com;
         Joe.Franco@hldaw.com; Nicholas.Sarokhanian@hklaw.com;
         Matt.Donohue@hklaw.com; Gillian.Phillips@hklaw.com
         Matt.Donohue@hklaw.com;      Gillian.Phillips@hklaw.com

  Johnson &
  Johnson   & Johnson;  Janssen Pharmaceuticals,
               Johnson; Janssen   Pharmaceuticals, Inc.;
                                                   Inc.; Ortho-McNeil-Janssen
                                                         Ortho-McNeil-Janssen
  Pharmaceuticals, Inc.
  Pharmaceuticals,   Inc. n/k/a
                          n/k/a Janssen
                                Janssen Pharmaceuticals,
                                        Pharmaceuticals, Inc.;
                                                           Inc.; and
                                                                 and Janssen Pharmaceutica,
                                                                     Janssen Pharmaceutica,
  Inc. n/k/a
  Inc. n/k/a Janssen
             Janssen Pharmaceuticals,
                     Pharmaceuticals, Inc.
                                        Inc.
          smcconnico@scottdoug.com; agriffin@scottdoug.com;
          smcconnico@scottdoug.com;      agriffin@scottdoug.com; jcardelus@omm.com;
                                                                    jcardelus@omm.com;
          kklorfein@omm.com; jzarrow@omm.com;
          kklorfein@omm.com;      jzarrow@omm.com; clifland@omm.com;
                                                       clifland@omm.com;
          sbrody@omm.com; acollins@scottdoug.com;
          sbrody@omm.com;       acollins@scottdoug.com; agoldberg@scottdoug.com;
                                                          agoldberg@scottdoug.com;
          jellis@scottdoug.com
          jellis@scottdoug.com

  Mallinckrodt plc
  Mallinckrodt plc and Mallinckrodt LLC
                   and Mallinckrodt LLC
         Andrew.O'Connor@ropesgray.com; Brien.O'Connor@ropesgray.com;
         Andrew.O'Connor@ropesgray.com;     Brien.O'Connor@ropesgray.com;
         Rocky.Tsai@ropesgray.com; jparsons@pmmclaw.com;
         Rocky.Tsai@ropesgray.com;   jparsons@pmmclaw.com;
         Leon.Kotlyar@ropesgray.com;
         Leon.Kotlyar@ropesgray.com; Erin.Macgowan@ropesgray.com
                                       Erin.Macgowan@ropesgray.com

  McKesson Corporation;
  McKesson               McKesson Medical-Surgical
            Corporation; McKesson   Medical-Surgical Inc.;
                                                     Inc.; and
                                                           and Walsh Distribution, LLC
                                                               Walsh Distribution, LLC
        csmyser@skv.com; disaak@skv.com;
        csmyser@skv.com;    disaak@skv.com; razvan@skv.com;    kadler@skv.com;
                                             razvan@skv.com; kadler@skv.com;
        tydoyle@skv.com; tmatthies@skv.com;
        tydoyle@skv.com;   tmatthies@skv.com; swinner@cov.com;
                                               swinner@cov.com; mrodgers@cov.com;
                                                                  mrodgers@cov.com;
        russell.jessee@steptoe-johnson.com; crobles@skv.com
        russell.jessee@steptoe-johnson.com; crobles@skv.com

  Mission Pharmacal
  Mission Pharmacal Company
                    Company
         jbockus@dykema.com; rsullivan@dykema.com;
         jbockus@dykema.com; rsullivan@dykema.com; bjohnson@johnsontrent.com
                                                   bjohnson@johnsontrent.com

  Mylan Bertek
  Mylan Bertek Pharmaceuticals
               Pharmaceuticals Inc.;
                                Inc.; Mylan
                                      Mylan Inc.;
                                            Inc.; Mylan
                                                  Mylan Institutional
                                                         Institutional Inc.;
                                                                       Inc.; Mylan
                                                                             Mylan
  Pharmaceuticals Inc.;
  Pharmaceuticals Inc.; and
                        and Mylan
                            Mylan Specialty
                                  Specialty L.P.
                                            L.P.
        maria.boyce@hoganlovells.com; adam.levin@hoganlovells.com;
        maria.boyce@hoganlovells.com;    adam.levin@hoganlovells.com;
        rebecca.mandel@hoganlovells.com; cynthia.grimes@clarkhillstrasburger.com
        rebecca.mandel@hoganlovells.com;     cynthia.grimes@clarkhillstrasburger.com

  Noramco, Inc.
  Noramco, Inc.
        jenny.mendelsohn@alston.com; Matt.durfee@alston.com;
        jenny.mendelsohn@alston.com; Matt.durfee@alston.com;
        Cari.Dawson@alston.com; Patrick.Hill@alston.com
        Cari.Dawson@alston.com; Patrick.Hill@alston.com

  Purdue Pharma
  Purdue Pharma L.P.;
                   L.P.; Purdue
                         Purdue Pharma
                                Pharma Inc.;
                                       Inc.; The Purdue Frederick
                                             The Purdue Frederick Company  Inc. d/b/a
                                                                  Company Inc.  d/b/a
  The Purdue Frederick
  The Purdue  Frederick Company;   Purdue Pharmaceuticals
                         Company; Purdue  Pharmaceuticals L.P.;  Purdue Pharma
                                                           L.P.; Purdue Pharma
  Manufacturing L.P;,
  Manufacturing   L.P;, and Purdue Transdermal
                        and Purdue Transdermal Technologies  L.P.
                                                Technologies L.P.
         noelle.reed@skadden.com; Alston.l.walker@skadden.com;
         noelle.reed@skadden.com;   Alston.l.walker@skadden.com;
         Sara.Roitman@dechert.com;    Mark.Cheffo@dechert.com;
         Sara.Roitman@dechert.com; Mark.Cheffo@dechert.com;
         Hayden.Coleman@dechert.com; Daniel.mayerfeld@skadden.com;
         Hayden.Coleman@dechert.com;     Daniel.mayerfeld@skadden.com;
         Lindsey.Cohan@dechert.co,;   whitney.wester@skadden.com;
         Lindsey.Cohan@dechert.co,; whitney.wester@skadden.com;
         chris.halbohn@skadden.com
         chris.halbohn@skadden.com



                                         11
                                         11
    Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 13 of 27



       Watson   Laboratories, Inc.;
       Watson Laboratories,    Inc.; Actavis
                                     Actavis LLC;
                                             LLC; Actavis
                                                   Actavis Pharma,
                                                           Pharma, Inc.
                                                                     Inc. f/k/a
                                                                          f/k/a Watson Pharma,
                                                                                Watson Pharma,
       Inc.; Teva
       Inc.;      Pharmaceuticals USA,
             Teva Pharmaceuticals          Inc.; Cephalon,
                                     USA, Inc.;             Inc. and
                                                 Cephalon, Inc.      Actavis Laboratories
                                                                 and Actavis   Laboratories UT, Inc.
                                                                                            UT, Inc.
               christina.vitale@morganlewis.com; stacey.mahoney@morganlewis.com;
               christina.vitale@morganlewis.com;     stacey.mahoney@morganlewis.com;
               brian.ercole@morganlewis.com; steven.reed@morganlewis.com;
               brian.ercole@morganlewis.com;      steven.reed@morganlewis.com;
               pamela.holly@morganlewis.com; melissa.coates@morganlewis.com;
               pamela.holly@morganlewis.com;       melissa.coates@morganlewis.com;
               evan.jacobs@morganlewis.com
               evan.jacobs@morganlewis.com

       A true
       A true and
              and correct
                   correct copy
                           copy was
                                was mailed
                                    mailed to
                                           to the
                                              the following
                                                  following pro
                                                            pro se
                                                                 se parties
                                                                    parties in
                                                                            in one
                                                                               one or
                                                                                   or more
                                                                                      more of the
Texas
Texas Opioid  Litigation MDL
      Opioid Litigation  MDL cases
                               cases on
                                     on December
                                        December 10,
                                                   10, 2018
                                                       2018 via
                                                            via certified
                                                                certified mail:
                                                                          mail:

               Richard Andrews
               Richard Andrews
               Inmate #53451-177
               Inmate #53451-177
               FCI-Camp
               FCI-Camp
               P.O. Box
               P.O. Box 9000
                        9000
               Seagoville,
               Seagoville, Texas 75159
                           Texas 75159

               Theodore Okechuku, M.D.
               Theodore Okechuku,  M.D.
                    No. 59813-060
               Reg. No. 59813-060
               FCI Texarkana
               FCI           Federal Correctional
                   Texarkana Federal Correctional Institution
                                                  Institution
               4001 Leopard
               4001         Drive
                    Leopard Drive
               Texarkana, Texas 75505
               Texarkana, Texas 75505

               Dr. Nicolas
               Dr. Nicolas Padron
                           Padron
                        44575-177
               Reg. No. 44575-177
               FPC Camp
               FPC  Camp Unit
                           Unit GB
                                GB
               P.O. Box
               P.O. Box 26010
                        26010
               Beaumont, Texas
               Beaumont,   Texas 77720
                                 77720

                                                     /s/ Hannah
                                                     /s/ Hannah Sibiski
                                                                 Sibiski
                                                     Hannah Sibiski
                                                     Hannah Sibiski




                                                12
                                                12
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 14 of 27




                             APPENDIX A
                             APPENDIX A

  LIST OF PARTIES WHO HAVE APPEARED AND REMAIN IN THE CASE




                                  13
                                  13
   Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 15 of 27



                   Parties Who
                   Parties Who Have Appeared and
                               Have Appeared     Remain in
                                             and Remain in the
                                                           the Case
                                                               Case

County of
County of Leon:
          Leon:

 Counsel:
 Counsel:

   James  Caleb Henson
   James Caleb   Henson                        Alicia O'Niell
                                               Alicia  O'Niell
   State Bar No.
   State Bar No. 24091457
                  24091457                     aoneill@aoneill-law.com
                                               aoneill@aoneill-law.com
   County Attorney
   County  Attorney                            O'NEILL L
                                               O'NEILL    AW
                                                         LAW
   Leon  County
   Leon County                                 601 Pennsylvania
                                               601  Pennsylvania Avenue
                                                                 Avenue NW,
                                                                        NW, Suite
                                                                            Suite 900
                                                                                  900
   130 East
   130  East Street Mary
             Street Mary                       Washington, DC
                                               Washington,   DC 20004
                                                                 20004
   P.O. Box
   P.O.  Box 429
             429                               Tel: (202)
                                               Tel:  (202) 629-0535
                                                           629-0535
   Centerville, Texas
   Centerville, Texas 75833
                       75833
   Tel.: (903) 536-7044
   Tel.: (903)  536-7044                       Mike Gallagher
                                               Mike   Gallagher
   Fax: (903)
   Fax:  (903) 536-7044
                536-7044                       State Bar No.
                                               State Bar No. 07586000
                                                             07586000
                                               mike@gld-law.com
                                               mike@gld-law.com
   Robert B.
   Robert   B. Boemer
               Boemer                          Pam McLemore
                                               Pam   McLemore
   State Bar No.
   State Bar  No. 02550550
                  02550550                     State Bar No.
                                               State Bar No. 24099711
                                                             24099711
   bob.boemer@co.glaveston.tx.us
   bob.boemer@co.glaveston.tx.us               pamm@gld-law.com
                                               pamm@gld-law.com
   Galveston County
   Galveston   County Legal  Department
                       Legal Department        THE G
                                               THE    ALLAGHER L
                                                    GALLAGHER         FIRM
                                                                   AW FIRM
                                                                 LAW
   722  Moddy, 5th
   722 Moddy,    5th Floor
                     Floor                     2905 Sackett
                                               2905  Sackett Street
                                                             Street
   Galveston, Texas
   Galveston,          77550
                Texas 77550                    Houston, Texas
                                               Houston,  Texas 77098
                                                                77098
   Tel:  (409) 770-5562
   Tel: (409)   770-5562                       Tel: (713)
                                               Tel:  (713) 222-8080
                                                           222-8080
          (409) 770-5560
   Fax: (409)   770-5560                                   222-0066
                                               Fax: (713) 222-0066

   Mikal C.
   Mikal   C. Watts
              Watts                            Tommy Fibich
                                               Tommy     Fibich
   State Bar No.
   State Bar  No. 20981820
                  20981820                     State Bar No.
                                               State Bar  No. 06952600
                                                              06952600
   mcwatts@wattsguerra.com
   mcwatts@wattsguerra.com                     tfibich@fibichlaw.com
                                               tfibich@fibichlaw.com
   Shelly  A. Sanford
   Shelly A.  Sanford                          FIBICH, L
                                               FIBICH,    EEBRON, COPELAND
                                                        LEEBRON,  COPELAND &
                                                                           & BRIGGS
                                                                             BRIGGS
   State Bar. No.
   State Bar.  No. 00784904
                   00784904                    1150 Bissonnet
                                               1150  Bissonnet Street
                                                                Street
   ssanford@wattsguerra.com
   ssanford@wattsguerra.com                    Houston, Texas
                                               Houston,   Texas 77005
                                                                 77005
   WATTS G
   WATTS      UERRA LLP
            GUERRA   LLP                       Tel: (713)
                                               Tel:  (713) 751-0025
                                                            751-0025
   811  Barton Springs
   811 Barton           Road, Suite
                Springs Road, Suite 725
                                    725        Fax: (713)
                                               Fax:   (713) 751-0030
                                                            751-0030
   Austin, Texas   78704
            Texas 78704
   Tel:  (512) 479-0500
   Tel: (512)  479-0500
   Fax: (512)
   Fax:   (512) 479-0502
                479-0502




                                          14
                                          14
   Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 16 of 27



Endo Health Solutions
Endo Health Solutions Inc. and Endo
                      Inc. and      Pharmaceuticals Inc.
                               Endo Pharmaceuticals Inc.

 Counsel:
 Counsel:

   Hannah Sibiski
   Hannah   Sibiski
   State Bar No. 24041373
   State Bar No.  24041373
   Hannah.Sibiski@arnoldporter.com
   Hannah.Sibiski@arnoldporter.com
   Arnold &
   Arnold  & Porter Kaye Scholer LLP
   700
   700 Louisiana
        Louisiana Street,
                   Street, Suite 4000
                           Suite 4000
   Houston, Texas
   Houston,  Texas 77002
                    77002
   Tel:
   Tel: 713-576-2400
        713-576-2400
   Fax: 713-576-2499
   Fax:  713-576-2499




                                             15
                                             15
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 17 of 27




                             APPENDIX B
                             APPENDIX B

 LIST OF ALL PARTIES WHO HAVE NOT YET APPEARED IN THE CASE




                                  16
                                  16
       Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 18 of 27



                                   Parties Who
                                   Parties Who Have Not Yet
                                               Have Not Yet Appeared
                                                            Appeared

      AbbVie Inc.
      AbbVie   Inc.
      Abbott Laboratories
      Abbott  Laboratories
      Actavis LLC
      Actavis LLC
      Actavis Pharma, Inc.,
      Actavis Pharma,         f/k/a Watson
                        Inc., f/k/a  Watson Pharma,
                                             Pharma, Inc.Inc.
      Allergan Finance
      Allergan  Finance LLC,
                         LLC, f/k/a
                                f/k/a Actavis,
                                      Actavis, Inc.,
                                                 Inc., f/k/a Watson Pharmaceuticals,
                                                       f/k/a Watson  Pharmaceuticals, Inc.
                                                                                      Inc.
      Allergan PLC, f/k/a Actavis PLC,
      AmerisourceBergen Corporation
      AmerisourceBergen     Corporation
      AmerisourceBergen Drug
      AmerisourceBergen     Drug Corporation
                                    Corporation
      Cardinal Health,
      Cardinal  Health, Inc.
                        Inc.
      Insys Therapeutics, Inc.
      Insys Therapeutics,  Inc.
      Insys Manufacturing LLC
      Insys Manufacturing    LLC
      Janssen Pharmaceutica, Inc.
      Janssen Pharmaceutica,          n/k/a Janssen
                                 Inc. n/k/a           Pharmaceuticals, Inc.
                                            Janssen Pharmaceuticals,     Inc.
      Janssen Pharmaceuticals, Inc.
      Janssen Pharmaceuticals,     Inc.
      Johnson
      Johnson && Johnson
                  Johnson
      Knoll Pharmaceutical
      Knoll  Pharmaceutical Company
                              Company
                    PLC
      Mallinckrodt PLC
      McKesson Corporation
      McKesson    Corporation
      Ortho-McNeil-Janssen Pharmaceuticals,
      Ortho-McNeil-Janssen      Pharmaceuticals, Inc.     n/k/a Janssen
                                                    Inc. n/k/a          Pharmaceuticals, Inc.
                                                                Janssen Pharmaceuticals, Inc.
      Purdue Pharma
      Purdue  Pharma Inc.
                      Inc.
      Purdue Pharma
      Purdue  Pharma LP
                      LP
      Teva  Pharmaceutical Industries,
      Teva Pharmaceutical                 Ltd.33
                             Industries, Ltd.
      Tev Pharmaceuticals USA,
      Tev Pharmaceuticals    USA, Inc.
                                     Inc.
      The Purdue Frederick
      The Purdue   Frederick Company
                              Company Inc.Inc.
      Watson  Laboratories,   Inc.
      Watson Laboratories, Inc.




3
3
    Incorrectly named as
    Incorrectly named as "Teva
                         “Teva Pharmaceutical
                               Pharmaceutical Industries, LTD.”
                                              Industries, LTD."



                                                        17
                                                        17
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 19 of 27




                              APPENDIX C
                              APPENDIX C

               ORDER GRANTING MOTIONS TO TRANSFER
    Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 20 of 27



                ORDER OF MULITDISTRICT LITIGATION PANEL

                                   Order Issued June 18, 2018


       APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT
                            LITIGATION CASE:


18-0358        IN RE TEXAS OPIOID LITIGATION


                                                                      224th District Court of
   The panel hereby appoints Judge David Peeples, senior judge of the 224th

Bexar County, previously approved by the Chief Justice pursuant to Administrative Rule 13.6, as

pretrial judge in the captioned proceeding and transfers all pending cases, together with any

                   him.
tagalong cases, to him
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 21 of 27




                              APPENDIX D
                              APPENDIX D

                  ORDER APPOINTING JUDGE PEEPLES
    Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 22 of 27



                ORDER OF MULITDISTRICT LITIGATION PANEL

                                   Order Issued June 18, 2018


       APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT
                            LITIGATION CASE:


18-0358        IN RE TEXAS OPIOID LITIGATION


                                                                      224th District Court of
   The panel hereby appoints Judge David Peeples, senior judge of the 224th

Bexar County, previously approved by the Chief Justice pursuant to Administrative Rule 13.6, as

pretrial judge in the captioned proceeding and transfers all pending cases, together with any

                   him.
tagalong cases, to him
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 23 of 27




                              APPENDIX E
                              APPENDIX E

                    ORDER OF VOLUNTARY RECUSAL
  Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 24 of 27



                                    No. 2018-CI-12812
                                             *              IN THE DISTRICT COURT
                                             *
                                             *
 IN RE TEXAS OPIOID                          *              225TH JUDICIAL DISTRICT
      LITIGATION                             *
                                             *
                                             *                BEXAR COUNTY, TEXAS



                          ORDER OF VOUNTARY RECUSAL



       On August 3, while reading and preparing for the initial hearing in the captioned

litigation, the court noticed that one of the opioid drugs at issue had been used by the

court's wife in 2016. The court confirmed this recollection by discussing it with his wife

and by locating the bottle of remaining pills that were prescribed for her in May 2016.

       On the following day the court notified liaison counsel of this discovery and

summarized for them the circumstances of his wife's use of the opioid pills. The court

expressed concern that he was an eye witness to events involving the prescribing and use

of an opioid similar to some of the contested issues in the captioned litigation. The court

further stated that recusal might be required by Rule 18b (b), which says: "A judge must

recuse in any proceeding in which: . . . (3) the judge has personal knowledge of disputed

evidentiary facts concerning the proceeding."

      The court and liaison counsel agreed that the parties should be given the oppor-

tunity to waive this possible ground for recusal pursuant to Rule 18b (e) ("parties to a
  Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 25 of 27



proceeding may waive any ground for recusal after it is fully disclosed
                                                              disclosed on the record"),

but not all parties have agreed to waive the issue.

       The court has concluded that the prudent course of action is to recuse voluntarily.

The court therefore issues this order of voluntary recusal from the captioned litigation

and from MDL Cause No. 18-0358, In Re Texas Opioid Litigation. The
                                                               The MDL Panel Chair

has been notified of this recusal, and another judge will be assigned.

SIGNED: August 25, 2018



                                                       JUDGE DAVID PEEPLES




                                            2
Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 26 of 27




                              APPENDIX F
                              APPENDIX F

                 ORDER APPOINTING JUDGE SCHAFFER
    Case 4:18-cv-04708 Document 1-1 Filed in TXSD on 12/13/18 Page 27 of 27



                ORDER OF MULITDISTRICT LITIGATION PANEL

                                   Order Issued September 5, 2018


       APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT
                            LITIGATION CASE:


18-0358        IN RE TEXAS OPIOID LITIGATION


   The Manufacturer Defendants Purdue Pharma L.P., et al. and the Distributor Defendants

McKesson Corporation, et al.'s
                         al.’s Motions to Transfer were granted on June 13, 2018. Pursuant to

Rule 13 of the Texas Rules of Judicial Administration, the cases listed in the Appendices of the

Motions for Transfer and all tag-along cases are transferred to Judge Robert Schaffer of the 152nd
                                                                                                nd



District Court of Harris County.
